Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	The receipt is acknowledged of applicant’s amendment filed 12/18/2020.

	Claims 13-23 are pending.

Claims 21 and 22 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

	Claims 13-20 and 23 are included in the prosecution.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 13-20, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19-25 of copending Application No. 16/254,211 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced copending applications and would be covered by any patent granted on the copending applications since the referenced copending applications and the instant application are claiming common subject matter as follows: a method for promoting and/or accelerating fibroblast proliferation in vivo or ex vivo, comprising: providing a composition comprising an effective amount of a copolymer of a salt of 2-methyl-2-[(l-oxo-2-propenyl) amino]-l-propanesulfonic acid and of 2-hydroxyethylpropenoate ester. The current claims anticipate the copending claims. Regarding the limitation of the amount of the copolymer effective for promoting and/or accelerating fibroblast proliferation, this limitations is inherent since same copolymer is claimed in the same amount. Regarding the limitation that the copolymer in a portion of a carrier configured to contact a wound, it is implied by the copending claims. The present claims anticipate the copending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-15, and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the Freeman (US 5,681,579, IDS filed 06/01/2020) as evidenced by the article by Brett “A Review of Moisture-Control Dressing in Wound Care”, of record, combined with Laskey (US 3,929,741, of record).

Applicant Claims 
Claim 13 is directed to a method for promoting and/or accelerating fibroblast proliferation in vivo or ex vivo, comprising: providing a composition comprising an effective amount of a copolymer of  in a manner so as to expose fibroblasts to the copolymer.  

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Freeman teaches wound dressing with superior absorption ability at a great rate for long period thus reduces the risk of wound maceration. The dressing comprises hydrocolloid-containing polymeric support layer (abstract; col.2, lines 66-67; col.3, lines 1-25). The dressing provides rapid uptake of wound exudate away from the wound, while still providing a moist occlusive hydrocolloid environment for wound healing. The hydrocolloid provides wound healing environment and beneficial interaction with the wound (col.3, line 57 till col.4, line 5). The hydrocolloid is present in or coated on the skin contacting layer polymeric layer. The hydrocolloid is mixed with elastomer to impart the properties of rubber-like extensibility and both rapid and complete recovery from modular strains (col.5, lines 16-22, 40-55; col.5, lines 38-65; claims). The hydrocolloid comprises active agent such as antibiotics including silver sulfadiazine (col.5, lines 60-62). The dressing further comprises absorbent material to promote absorption and wound healing. Absorbent polymeric materials and superabsorbent include acrylate and polyacrylate polymers (col.7, lines 22-36, 47-50; col.8, lines 48-51). The superabsorbent includes copolymers of acrylate salts and polyacrylate salts (col. 6, lines 28-35). Figure 1 shows dressing wherein the hydrocolloid layer contacts the wound directly, no adhesive layer (col.4, lines 58-67). Figure 5 shows absorption layer 41 with hydrocolloid and polyacrylate absorbent surrounded with adhesive forming a window showing the layer 41 (col.8, lines 45-56), i.e. the absorbent material is in direct contact with the wound. 

“In addition, moisture encourages fibroblast proliferation, collagen synthesis, endothelial cell proliferation, new vessel formation (angiogenesis), and wound contraction. The effects on scar maturation (remodeling) include scar elevation, color, and inflammation. A moist wound healing environment is associated with each of the following: (1) shorter and less intense inflammatory phase; (2) earlier proliferation, migration, and differentiation of keratinocytes, resulting in earlier restoration of the epidermal barrier function; (3) enhanced fibroblast proliferation and collagen synthesis, coupled with earlier angiogenesis”.  

Therefore, the dressing of Freeman provides a moist occlusive hydrocolloid environment for wound healing. The hydrocolloid provides wound healing environment and beneficial interaction with the wound. Ultimately the dressing of Freeman and evidenced by Brett encourage wound healing by fibroblast proliferation. 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Freeman desired to include superabsorbent material in the dressing for uptake of wound exudate away from the wound, while still providing a moist hydrocolloid environment for wound healing, and suggested copolymers of acrylate salts and polyacrylate salts as superabsorbent, the reference however, does not explicitly teach the instantly claimed copolymer of a salt of 2-methyl-2-[(l-oxo-2-propenyl)amino]-l-propanesulfonic acid and of 2-hydroxyethylpropenoate ester.
 Laskey teaches transparent copolymer capable of absorbing large amount of liquid and water while maintains shape and physical stability and having high degree of 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide wound dressing comprising absorbent layer comprising acrylate/polyacrylate superabsorbent to remove wound exudate and to maintain the wound moist to enhance fibroblast proliferation as taught by Freeman evidenced by Brett, and replace the acrylate/polyacrylate superabsorbent with copolymer of 2- acrylamido-2-methylpropanesulfonic acid and hydroxyethyl acrylate taught by Laskey. One would have been motivated to do so because Freeman desired to have absorbent dressing and Laskey teaches that the copolymer of 2- acrylamido-2-methylpropanesulfonic acid and hydroxyethyl acrylate is useful for wound and burn dressing because it is capable of absorbing large amount of liquid and water while maintains shape and physical stability and having high degree of biocompatibility and provides controlled release of active agents in the dressing. One would reasonably expect formulating biocompatible absorbent wound dressing comprising copolymer of 2-acrylamido-2-methylpropanesulfonic acid and hydroxyethyl acrylate, wherein the 
Regarding the limitation of claim 13 that “in a manner so as to expose fibroblasts to the copolymer”, Freeman teaches embodiment of Figure 5 that shows absorption layer 41 with hydrocolloid and polyacrylate absorbent surrounded with adhesive forming a window showing the layer 41, i.e. the absorbent material is in direct contact with the wound, and any fibroblasts in the wound would be exposed to the absorbent copolymer that contacts the wound.
Regarding claim 14, the wound dressing taught by Freeman evidenced by Brett and combined with Laskey would promote wound healing by accelerating fibroblast proliferation in the moist wound. 
Regarding active substances as claimed by claim 15, Freeman teaches wound healing active materials in the dressing, and Laskey teaches active agents.
Regarding sodium salt of the claimed polymer claimed by claim 17, it is taught by Laskey.
 Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Claims 16, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Freeman evidenced by Brett and combined with Laskey as applied to s 13-15, and 17 above, and further in view of Michaeli (US 4,912,093, of record).

Applicant Claims 
Claims 16 and 18 recite the active substance is a sulfated saccharide, and claim 19 recites the active substance is potassium sucrose octasulfate.
  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Freeman evidenced by Brett and combined with Laskey are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While the combination of the references teach wound dressing that accelerates fibroblast proliferation and comprises active agent, however, the references do not specifically teach sulfated saccharide claimed by claim 16 and 18, or potassium sucrose octasulfate claimed by claim 19.
Michaeli teaches the use of sulfated saccharides and in particular potassium sucrose octasulfate for wound healing. Potassium sucrose octasulfate is effective in healing wounds that commonly resistant to natural healing process such as diabetic ulcers by enhancing fibroblast migration to the wound site (abstract; col.2, lines 15-27; col.2, line 45 till col.3, line 2; claim 21). Potassium sucrose octasulfate can be incorporated in wound dressing (col.4, lines 34-61).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide absorbent wound dressing to maintain moisture of the wound to enhance fibroblast proliferation comprising 2-acrylamido-2- methylpropanesulfonic acid and hydroxyethyl acrylate copolymer and active agent as taught the teachings of Freeman evidenced by Brett and combined with Laskey, and use potassium sucrose octasulfate taught by Michaeli as an active agent in the dressing. One would have been motivated to do so because Freeman, evidenced by Brett, teaches moist wound environment enhances fibroblast proliferation and because Michaeli teaches that potassium sucrose octasulfate enhances fibroblast migration to the wound site. One would reasonably expect treating wound using absorbent wound dressing comprising 2-acrylamido-2- methylpropanesulfonic acid and hydroxyethyl acrylate copolymer and potassium sucrose octasulfate wherein the dressing effectively enhances fibroblast proliferation augmented by enhancement of fibroblast migration to the wound site. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 20 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being Freeman evidenced by Brett and combined with Laskey as applied to claims 13-15, and 17 above, and further in view of Lipman (US 2004/0241215, of record), and the article "Sepinov EMT 10", IDS filed 06/15/2016.

Applicant Claims 
Claim 20 recites that the method as claimed in claim 13, wherein the composition is provided in a wound dressing that includes a hydrocolloid and an elastomeric mass, the elastomeric mass comprises one or more elastomers and the copolymer, and the amount of the copolymer is between 0.1% and 20% by weight relative to the weight of the mass into which the copolymer is incorporated. Claim 23 recites that the amount of copolymer is between 1 and 5%. 

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Freeman evidenced by Brett and combined with Laskey are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Freeman teaches thermoplastic polymer comprising hydrocolloid and superabsorbent dispersed therein, the reference does not explicitly teach the amount of the superabsorbent polymer as claimed by claim 20. 
Lipman teaches wound dressing for wound treatment and managing skin wound 
The SEPINOV EMT 10 article teaches Sepinov EMT 10 copolymer, the claimed copolymer, is non-hemolyzing, non-denaturing, non-irritant and non-sensitizing. The copolymer can be included in topical compositions in an amount from 0.3 to 1.5% of the composition (see the entire document, and in particular page 19 and applications from page 22-30).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to promotes wound healing by enhancing fibroblast proliferation by the biocompatible absorbent wound dressing comprising copolymer of 2-acrylamido-2-methylpropanesulfonic acid and hydroxyethyl acrylate dispersed in a hydrocolloid as taught by the combination of Freeman, evidenced by Brett, and Laskey, and use the 
Further, one having ordinary skill in the art would have been motivated to use 0.3 and 1.5% of the claimed copolymer in the composition as taught by the article Sepinov because the article teaches suitability of such amounts in topical composition wherein the copolymer is non-hemolyzing, non-denaturing, non-irritant and non-sensitizing.
Therefore, the claimed amounts of the copolymer as claimed by claims 20 and 23, overlaps with that taught by Lipman and the article Sepinov. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Further, one having ordinary skill in the art would have optimized the amount of the absorbent copolymer in the dressing in light of the teachings of Lipman and the article of Sepinov and according to individual condition of the treated wound, degree of moisture in the wound and amount of exudate. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive.
Applicant traverses obviousness-type double patenting over claims 19-25 of copending application 16/254,211 by arguing that the method claims 19-25 in the ‘211 application are withdrawn pursuant to a restriction requirement and subsequent election of the product claims 13-18 and 26-30. As the pending claims of the present application are method claims, Applicant suggests that it would be more appropriate for the double patenting issue to be held until the method claims are under active examination in the ‘211 application, and then applied in that application if there in fact is no patentable distinction between the method claims of that application and the present application.

In response to this argument, it is argued that although there was a restriction requirement in the copending application, however, the claims are still pending and they may be rejoined during the prosecution, therefore the rejection is maintained. The “provisional” double patenting rejection should continue to be made by the examiner in each application as long as there are conflicting claims in more than one application unless that “provisional” double patenting rejection is the only rejection remaining in one of the applications. If the “provisional” double patenting rejection in one application is the only remaining rejection in that application, the examiner should then withdraw that rejection and permit the application to issue as a patent, thereby converting the “provisional” double patenting rejection in the other applicant into a double patenting rejection at the time the one application issues as a patent.
 
Applicant traverses the obviousness rejection by arguing that the experimental work in the present specification shows that the particular copolymer of claim 13 itself affects fibroblast proliferation, which is an effect not contemplated or suggested by the references, even when considered in combination. 

In response to this argument, it is argued that all the steps of the claimed method are and its effect are taught by combination of the cited references. The effect of the 

Applicants argue that the rejection refers to a passage from page 54 of the Brett reference as teaching the general idea that a moist environment is appropriate for wound healing and enhances fibroblast proliferation. The rejection relies on this for the modification and combination of the references necessary to meet the requirements of claim 13, i.e. connecting the wound dressings of the references with fibroblast proliferation. However, concerning the appropriate degree of humidity, the reference takes care to distinguish between “moist” and “wet” and does not indicate that it is in any way easy to determine an appropriate level of humidity for all wounds. Shortly after the passage on page 54 cited in the rejection, Brett teaches “Although moisture is clearly critical for wound healing, the optimal level of moisture has not been clearly defined”. However, the experimental work in the present specification showed that, that even in conditions of complete water saturation, i.e. the tests of the “dilutions” discussed on page 11, the copolymer required by claim 13 increases the proliferation of fibroblasts. As a result, the invention of claim 13 cannot be reached merely by controlling the environmental moisture of the dressings of the prior art.

In response to this argument, as applicant noted that Brett recognized that a moist environment is appropriate for wound healing and as fibroblast proliferation. Determination of appropriate or optimum level of humidity to wound, either moist or wet, is not important and is not part of the claimed method. What matter is that moisture enhances fibroblast proliferation as taught by Brett. Regarding the experimental work at page 11 of the present specification, it shows that the claimed wound dressing comprising the claimed copolymer when diluted, i.e. wetted, increases the proliferation of fibroblasts, which emphasizes that moisture and water are required for fibroblast proliferation. No showing that in absence of humidity the copolymer still enhances fibroblast proliferation. Further, the experimental work at page 11 incubates the fibroblasts with the whole dressing and not only with the copolymer. The whole dressing comprises other ingredients that may affect the fibroblast proliferation.  	  

Applicants argue that the rejection relies on Freeman for teaching a wound dressing that provides rapid uptake of wound exudate while providing a moist occlusive hydrocolloid environment. The rejection refers to Fig. 1 and Fig. 5 of the reference as showing dressings with hydrocolloid layer in 

In response to this argument, it is argued that Freeman is relied upon for teaching the structure of the claimed wound dressing used to practice the claimed method. Freeman desired to include superabsorbent material in the dressing for uptake of wound exudate away from the wound, while still providing a moist hydrocolloid environment for wound healing, and suggested copolymers of acrylate salts and polyacrylate salts as superabsorbent, and Brett teaches that moisture enhance fibroblast proliferation, and Laskey teaches the claimed copolymer used in wound dressing. Hence the combination of the cited references teaches the claimed invention. Regarding Fig.5 of Freeman, it is argued that the figure does not teach spacing between the dressing and the wound. In any event, Figure 1 of the reference teaches coating of the wound contacting layer (12) with the superabsorbent material, col.5, lines 16-22.  

Applicants argue that Laskey does not recognize that any of its materials might possess properties of promoting fibroblast proliferation. Therefore, even if the teachings of Laskey were applicable to Freeman, which is not conceded here, the invention of claim 13 still is not obtained.

In response to this argument, it is argued that Laskey is relied upon for solely teaching the claimed copolymer and teaching its water absorption ability and its suitability to be used in a wound dressing. The capability to the copolymer to enhance fibroblast proliferation is inseparable from the copolymer and it is expected property of the copolymer since it maintain moisture. The discovery of a new action underlying a MEHL/Biophile, 192 F.3d at 1365, 52 U.S.P.Q.2d at 1303. Also, it is irrelevant that the prior art observers did not recognize the property or function of the disputed claim; if the prior art inherently possessed that characteristic, it anticipates. See Verdeegal Brothers, lnc. v. Union Oil Co. of Cal., 814 F.2d 628, 633, 2 U.S.P.Q.2d 1051, 1054 (Fed. Cir. 1987). This is believed to be applicable here because anticipation is the epitome of obviousness.

Applicant argues that Michaeli, Lipman and Sepinov do not remedy the deficiencies of Freeman, Brett, and Laskey discussed above, and do not remedy the deficiencies of Freeman, Brett and Laskey.

In response to this argument, it is argued that Michaeli is relied upon for teaching potassium sucrose octasulfate enhances fibroblast migration to the wound site. Lipman and Sepinov are relied upon for teaching the amount of the claimed copolymer. The references satisfy the purposes for which they were applied. 

Applicant argues that the rejection relies on Sepinov as suggesting the copolymer amount of 1-5% as required by claim 23. However, Sepinov discusses amounts for cosmetic applications. Lipman, which is cited for features of claim 20 from which claim 23 depends, discloses that the hydrophilic absorbent polymers should be present in a range of 10-70%. The teachings of Sepinov concerning cosmetic applications in no way teach one of ordinary skill to reduce the minimum amount for wound healing specifically taught by Lipman. Therefore, claim 23, which specifies a maximum copolymer amount that is substantially below the minimum required by the wound healing references of record, further emphasizes the basic difference between moisture control contemplated by the references and the acceleration or promotion of fibroblast proliferation of the present invention. Applicant is not conceding the correctness of the rejection for the features of claims 20 and 23.

In response to this argument, it is argued that the use of copolymer in wound dressing is taught by Laskey. Lipman teaches suitability of 10-70% of acrylate polymer as absorbent in a wound dressing and Sepinov teaches 0.3 and 1.5% are suitable in topical composition and application to the skin wherein the copolymer is non-hemolyzing, non-denaturing, non-irritant and non-sensitizing. The examiner believes the . 

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/I.G./

/ISIS A GHALI/Primary Examiner, Art Unit 1611